Title: From George Washington to James McHenry, 13 December 1798
From: Washington, George
To: McHenry, James


Private 
Dear Sir,Philadelphia 13th Decr 1798  
I am really ashamed to offer the letters &ca herewith sent, with so many erazures &ca; but it was not to be avoided, unless I had remained so much longer here, as to have allowed my Secretary time to copy the whole over again; And my impatience to be on my return homewards, on Account of the Season—the Roads—and more especially the passage of the Susquehanna—would not admit of this. With consideration & respect—I am—Dear Sir Your most obedt Servt

Go: Washington


P.S. Mr. Lear, you are sensible, was engaged with myself & the Genl Officers; of course could not be employed in Transcribing what you will now receive, as the result of our deliberation at the mom[en]t we were engaged in other matters.

